DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-2, 4-8, 14-16, and 21-30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 21 are incomplete for omitting essential elements and/or essential structural cooperative relationships of elements, such omissions amounting to gaps between the necessary structural connections.  See MPEP § 2172.01.  The omitted element(s) and/or structural cooperative relationship(s) are: the connecting wall connecting the first wall to the second wall along the exterior edges thereof, defining the interior space, as disclosed in the Application Figs. 1A and 2A.  
Currently, the claims allow for misconstruction(s) of the invention, e.g. the mouthpiece may be an open misshaped article with the first and second 
Claims 1 and 21 each recites the limitation “the protrusions” (claim 1 line 19; claim 21 line 14), which lacks sufficient antecedent basis in the claims.  Note that the claims define antecedent basis “a plurality of protrusions”.
Claim 22 recites “the protrusions” which lacks sufficient antecedent basis.  
All dependent claims are rejected herein based on dependency. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 1-2, 4-8, 14-16, and 21-30, are rejected under 35 U.S.C. 102(b) as being anticipated by Hirsch (2006/0063129). 
	Regarding claim 21, Hirsch discloses a mouth piece 20 comprising a main body 20 having a first end (best pointed by reference 50 in Fig. 2) opposite a second end (best pointed by reference numeral 22 in Fig. 2); the first end is wider than the second end.  
The main body comprises: a first wall 56 (Fig. 8A) extending from the first end to the second end;  a second wall 24 at a distance from the first wall 56, the distance corresponding to a space 34 between the first wall 56 and the second wall 24 (Figs. 8A-8B).  The second wall 24 also extends from the first end to the second end (Fig. 2)  

	There is a bridge structure having protrusions (forming 80, 82) protruding from an interior surface of the second wall 24 toward the first wall 56 in a wave shape comprising one or more crests (walls of 80 and 82) and one or more troughs (channels 80, 82) - See Figs. 8A-8B.  
	The bridge structure (that forms 80/82) of wall 24 extends through the interior space towards the first wall 56, wherein the bridge structure 80/82 is not attached to the first wall 56 (Figs. 2: 8A-8B).  
	Hirsch further discloses a suction connector 74 extending from the first end of the body, wherein an evacuation conduit 84/86/88/90 of the suction connector 74 is in communication with the space 34 between the first wall 56 and the second wall 24 (Figs. 2, 8A-8B; paragraphs 56-57).  
	There is a cheek retractor 52 at the second end 22 of the main body (Fig. 2). 

As to claim 22, the protrusions (extensions that form 80, 82) of the bridge structure comprise a plurality of contact points (where the extensions 80/82 contact wall 56- Figs. 8A-8B) corresponding to the crests of the wave shape, and wherein the troughs correspond to spaces 80, 82 between the contact points.  See Figs. 8A-8B.  

	As to claim 24, at least one of the first wall and the second wall includes one or more perforations 60 (Figs. 2-3).  
	As to claim 25, note the thicker portion 48 (Fig. 4) which is equivalent to the claimed stability bar extending along a longitudinal axis of the main body between the first end and the second end, wherein a thickness of the stability bar reinforces a resilience of the main body.  
	As to claims 26-28, note that the claim language "by injection-molding" is a product-by-process recitation in a product claim.  Even though product-by-process recitation is limited by and defined by the recited process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Hirsch et al. shows the main body 20 is one piece, i.e. the cheek retractor 52, the suction connector 74, and the stability bar 48, are integral whole and forming one-piece with the main body 20 (Figs. 3-4).The burden is shifted to applicant to show an unobvious difference between Hirsch et al.’s device and the invention that would have resulted from the injection-molding process.  
As to claim 29, note the mouth prop 26 connected to the suction connector 74 (Figs. 2-3).  As to claim 30, the suction connector 74 includes a cutout (recesses 88, 90, 

Regarding claim 1, Hirsch et al discloses the invention as claimed as detailed above with respect to claim 21.  Particularly to claim 1, Hirsch et al discloses the first wall and the second wall having corresponding (i.e. having generally similar shape or positioned corresponding to each other) exterior edges.  Hirsch et al. discloses the first wall 56 having a slit opening 66 (Fig. 2) extending a longitudinal length parallel to a longitudinal and central axis of the main body; the longitudinal length extending from a middle location of the first wall from the first end and toward the second end of the main body.  Note that the term “middle location” is broad and allows for broadest reasonable interpretation as any location in between the first end and second end.  The slit opening 66 allows fluids exterior of the interior space to enter along the longitudinal length into the interior space (Fig. 2; paragraphs 51-52).  
	As to claim 2, the second wall 24 has a stability bar 76 protruding from the interior surface of the second wall 24 and along the longitudinal and central axis of the main body; the stability bar 76 aligned with the slit 66 (Fig. 2).   
As to claim 4, the main body is shown being one-piece.  Regarding the claim language “by injection-molding”, see rejection of claims 26-28 above.  
As to claim 5, Hirsch discloses a mouthpiece device that is formed of a flexible, translucent, high heat-resistant, autoclavable silicone-based material of Pebax (paragraphs 49, 64).

As to claim 7, the first wall 54 is disclosed to be made of flexible material (abstract; paragraphs 49, 53) which allows for the slit to be pulled opened upon applied force. 
As to claim 8, note the check retractor 52 at the second end of the main body (Fig. 2).
As to claim 10, the protrusions (extensions that form 80, 82) of the bridge structure comprise a plurality of contact points (where the extensions 80/82 contact wall 56- Figs. 8A-8B) corresponding to the crests of the wave shape, and wherein the troughs correspond to spaces 80, 82 between the contact points.  See Figs. 8A-8B.  
As to claim 14, note the suction connector portion 74 configured to connect the interior space to a vacuum source (Fig. 2; paragraph 57).  
As to claim 15, Hirsch et al. further discloses a mouth prop 26 that is one-piece.  Regarding the claim language “by injection-molding”, see rejection of claims 26-28 above.  
As to claim 16, the mouth prop 26 is shown being detachable and comprises a bite block portion 94 and a strap portion 100 or 108 (Fig. 2).  



Response to Arguments
6.	Applicant’s arguments with respect to the amendment made to the claims have been considered and are persuasive.  Black et al. fail to disclose the bridge structure not being attached to the first wall.  Therefore, the ground(s) of rejection under Black et al. have been withdrawn.  However, upon further consideration, new ground(s) of rejection in view of Hirsch et al. applies as detailed above.  
	Applicant’s remarks are held to be responded to in the above ground(s) of rejection. 

Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/Examiner, Art Unit 3772            


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772